


110 HR 1443 IH: To treat arbitration clauses which are unilaterally

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1443
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mr. Gutierrez (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Kucinich,
			 Mr. Gonzalez, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To treat arbitration clauses which are unilaterally
		  imposed on consumers as an unfair and deceptive trade practice and prohibit
		  their use in consumer transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Consumer
			 Fairness Act of 2007.
		2.Prohibition on
			 arbitration clauses imposed on consumers without their consent
			(a)In
			 GeneralThe Consumer Credit
			 Protection Act (15 U.S.C. 1601 et seq.) is amended by adding at the
			 end the following new title:
				
					XDISPUTE
				RESOLUTION
						1001.Short title;
				table of contents
							(a)Short
				TitleThis title may be cited as the Consumer Fairness
				Act.
							(b)Table of
				ContentsThe table of contents for this title is as
				follows:
								
									TITLE X—DISPUTE RESOLUTION
									Sec. 1001. Short title; table of
				  contents.
									Sec. 1002. Definitions.
									Sec. 1003. Prohibition on arbitration
				  clauses imposed on consumers without their consent.
								
							1002.DefinitionsFor purposes of this title, the following
				definitions shall apply:
							(1)ConsumerThe
				term consumer means any individual.
							(2)Consumer
				transactionThe term consumer transaction means the
				sale or rental of goods, services, or real property, including an extension of
				credit or the provision of any other financial product or service, to an
				individual in a transaction entered into primarily for personal, family, or
				household purposes.
							(3)Consumer
				contractThe term consumer contract means any
				written, standardized form contract between the parties to a consumer
				transaction.
							1003.Prohibition on
				arbitration clauses imposed on consumers without their consent
							(a)In
				GeneralA written provision in any consumer transaction or
				consumer contract which requires binding arbitration (whether by the terms of
				such transaction or contract directly or at the request of any party to the
				transaction or contract) to resolve any controversy arising out of or related
				to the transaction or contract, or the failure to perform the whole or any part
				of the transaction or contract shall constitute a violation of this title,
				shall not be enforceable, and shall be treated as an unfair and deceptive trade
				act or practice under Federal or State law.
							(b)Post-Controversy
				AgreementsSubsection (a) shall not apply with respect to a
				written agreement to determine by binding arbitration an existing controversy
				arising out of a consumer transaction or consumer contract if the written
				agreement has been entered into by the parties to the consumer transaction or
				consumer contract after the controversy has arisen.
							(c)ComplianceCompliance
				with the requirements of this title shall be enforced in the same manner as
				compliance with the requirements imposed under the preceding title are enforced
				under section 917 of such title.
							(d)Coordination
				With Other LawNo provision of this section shall be construed as
				annulling, altering, affecting, or superseding any Federal law, or the laws of
				any State, relating to arbitration in connection with consumer transactions or
				consumer contracts, except to the extent that those laws are inconsistent with
				the provisions of this section, and then only to the extent of the
				inconsistency.
							.
			(b)ApplicabilityThe
			 amendments made by this section shall apply to all consumer transactions and
			 consumer contracts entered into on, or after the date of the enactment of this
			 Act, amendments entered into on or after such date of enactment to any consumer
			 transaction or consumer contract without regard to the date such transaction
			 was consummated or such contract entered into, and to all controversies pending
			 or filed on, or arising after, the date of such date of enactment.
			
